FILED
                                                                                   OCT. 12, 2021
                            UNITED STATES DISTRICT COURT                     Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                     Court for the District of Columbia


SHAUN RUSHING,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Civil Action No. 21-01925 (UNA)
                                                     )
AMERICA,                                             )
                                                     )
                       Defendant.                    )


                                    MEMORANDUM OPINION

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by pro

se litigants are held to less stringent standards than those applied to formal pleadings drafted by

lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C.

1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the Court’s jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment for

the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claims being asserted such that they can prepare a

responsive answer, prepare an adequate defense, and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The Plaintiff alleges that he forwarded a complaint and lawsuit to then-President Donald

Trump, but that no rebuttal was offered. Compl. at 1. He says this is a violation of due process.

                                                 1
Id. As drafted, plaintiff’s pro se complaint fails to comply with the minimal pleading standard set

forth in Rule 8(a). There are far too few facts alleged to state a viable legal claim, and certainly

too few facts to show an entitlement to an award of $110 trillion. Therefore, the Court will dismiss

the complaint without prejudice and will grant the application to proceed in forma pauperis. An

Order consistent with this Memorandum Opinion is issued separately.



DATE: October 12, 2021                        ______________________
                                              CARL J. NICHOLS
                                              United States District Judge




                                                 2